[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                     FILED
                                                                    U.S. COURT OF APPEALS
                                       No. 10-11446                   ELEVENTH CIRCUIT
                                   Non-Argument Calendar                JANUARY 13, 2011
                                 ________________________                  JOHN LEY
                                                                            CLERK
                            D.C. Docket No. 1:07-cr-20766-ASG-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                   Plaintiff - Appellee,

                                           versus

ARNESTO SEGREDO,
a.k.a. Arnold Segredo,

                                                    lllllllllllllllllllllDefendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (January 13, 2011)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

         Arnesto Segredo appeals his convictions for conspiracy to engage in and
causing others to engage in the unlicensed wholesale distribution of prescription

drugs, 18 U.S.C. § 371; 21 U.S.C. §§ 331(t), 333(b)(1)(D), 353(e)(2)(A),

333(b)(1)(D), and causing the unlicensed wholesale distribution of prescription

drugs on October 2, 2002, id. §§ 331(t), 333(b)(1)(D), 353(e)(2)(A). Segredo

argues that his indictment was deficient, there is insufficient evidence to support

his convictions, the prosecutor’s closing argument was improper, and the district

court erred in instructing the jury. We affirm.

      Segredo’s indictment sufficiently alleged his crime of conspiracy. Segredo

was charged with conspiring to engage in and “causing,” id. § 331(t), others to

“engage in the wholesale distribution . . . of drugs” without a license, id. §

353(e)(2)(A). The indictment described how Segredo obtained large quantities of

prescription drugs from his three coconspirators whom he knew lacked licenses to

distribute those drugs and how Segredo guided the activities of his coconspirators.

Segredo contends that the indictment refers to him as a “purchaser” and bars his

prosecution for distributing, but the indictment described in detail how Segredo

maintained “regular and frequent contact” with his coconspirators, instructed them

to relabel and package drugs, and advised them about shipping routes and

licensure. See United States v. Munoz, 430 F.3d 1357, 1366 (11th Cir. 2005).

Segredo also contends that the rule of lenity requires that we interpret the

                                           2
Prescription Drug Act to bar a purchaser from being prosecuted as a distributor,

but his argument ignores that the Act prohibits an individual from “causing,” 21

U.S.C. § 331(t), others to distribute pharmaceuticals without a license. The Act

does not delimit who can “cause” an unlawful distribution. “Lenity . . . serves

only as an aid for resolving an ambiguity[,] . . . not to . . . beget one.” Albernaz v.

United States, 450 U.S. 333, 342, 101 S. Ct. 1137, 1144 (1981). The district court

did not err by denying Segredo’s motion to dismiss his indictment.

      The district court did not err by denying Segredo’s motion to acquit him of

the conspiracy charge, which is supported by ample evidence. One of Segredo’s

coconspirators, Arnie List, testified about Segredo’s involvement in the unlicensed

distribution of the prescription drugs. List testified that Segredo controlled the

content and routes of the shipments by instructing List how to remove pharmacy

labels from boxes using acetone; directing List to pack with the drugs copies of

the wholesale drug license and “intercompany shipment labels” of Segredo’s

company to make the packages appear to be inter-company transfers of drugs; and

warning List about mailing packages from Los Angeles because of the inspections

performed at its airport. List also described how Segredo became involved in

List’s business operations by convincing List to end his relationship with

coconspirator Ofer Lupovitz; recommending how to structure bank transactions to

                                           3
avoid financial reporting requirements; advising List how to obtain a license in

Vermont; and reviewing List’s lease agreement for office space in Vermont. List

also testified that Segredo tried to preserve and protect the conspiracy after its

discovery by the Food and Drug Administration by offering to “loan” List

$500,000 to “relocate to a tranquil area.”

       Segredo argues that he was wrongfully prosecuted for causing List to

distribute prescription drugs in October 2002 and for conspiring with List because

List had obtained a distributor license in Vermont, but these arguments fail. The

Act prohibits a person from distributing prescription drugs wholesale “in a State

unless such person is licensed by the State.” 21 U.S.C. § 353(e)(2)(A). Segredo

argues that because “List was from Vermont, was licensed in Vermont . . ., and

leased office space in Vermont . . ., List ‘offered to sell’ or offered to deliver’ . . .

out of Vermont . . .,” but the record does not support Segredo’s argument. List

testified that he conducted business with Segredo “through the end, through

October, 2002” in California without a license. Segredo makes a related argument

that the October transactions were legal and could not serve as the overt acts from

which to run the five-year statute of limitation to indict him for conspiracy, but the

record establishes that Segredo’s indictment was timely. See United States v.

McNair, 605 F.3d 1152, 1213 (11th Cir. 2010). Because List distributed

                                             4
prescription drugs illegally on October 2 and October 24, 2002, the prosecution

timely obtained an indictment charging Segredo with conspiracy on September 25,

2007.

        Segredo also argues that the district court plainly erred by permitting the

prosecutor during closing arguments to discuss the Prescription Drug Marketing

Act and by mentioning the Act in its instructions to the jury, but we disagree. To

constitute plain error, the argument of the government must be misleading or

“appeal to the jury’s passion or prejudice,” United States v. Rodriguez, 765 F.2d

1546, 1560 (11th Cir. 1985), to the extent that it “invites the jury to judge the case

upon standards and grounds other than the evidence and law of the case,” United

States v. Gainey, 111 F.3d 834, 836 (11th Cir. 1997). The government made three

brief statements explaining the purpose and operation of the Act, and those

remarks were informative, not inflammatory. Later, when the district court asked

Segredo if he had any objection to the “add[ition of] a discussion of the

Prescription Drug Marketing Act,” Segredo responded, “I don’t object to it.”

Segredo waived his complaint to the jury instruction. See United States v.

Fulford, 267 F.3d 1241, 1247 (11th Cir. 2001). There was no error, plain or

otherwise, in the discussion of the Act at trial.

        We AFFIRM Segredo’s convictions.

                                           5